Exhibit 10.1

 

SEVERANCE AND CONSULTING SERVICES AGREEMENT

 

This SEVERANCE AND CONSULTING SERVICES AGREEMENT (“Agreement”) is made as of
this 12th day of September, 2008 (“Resignation Date”) by and between Stanley N.
Lapidus of Bedford, New Hampshire (“you” or the “Consultant”), and Helicos
BioSciences Corporation (the “Company”), which has its headquarters at One
Kendall Square, Building 700, Cambridge, Massachusetts, 02139.

 

Therefore, in consideration of the mutual covenants hereinafter recited, and
additional consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:

 


1.             TERMINATION OF EMPLOYMENT: THIS CONFIRMS THAT YOU ARE HEREBY
RESIGNING FROM EMPLOYMENT WITH THE COMPANY EFFECTIVE AS OF THE RESIGNATION
DATE.  ON OR BEFORE THE COMPANY’S FIRST PAYROLL DATE FOLLOWING THE RESIGNATION
DATE, THE COMPANY SHALL PAY YOU ALL SALARY THROUGH THE RESIGNATION DATE PLUS ALL
PAY FOR ALL ACCRUED BUT UNUSED VACATION.


 


2.             SEVERANCE PAY: THE COMPANY SHALL PAY YOU SEVERANCE PAY IN THE
AGGREGATE AMOUNT OF $183,750 AS FOLLOWS:


 


(A)   REGULAR PAYMENTS MADE IN EQUAL INSTALLMENTS OVER THE 18-MONTH PERIOD
BEGINNING WITH THE FIRST PAYROLL DATE IN OCTOBER 2008 (THE “SEVERANCE PERIOD”),
AT THE GROSS MONTHLY RATE OF $10,208.33.  SOLELY FOR PURPOSES OF SECTION 409A OF
THE INTERNAL REVENUE CODE OF 1986 (“SECTION 409A”), EACH INSTALLMENT PAYMENT IS
CONSIDERED A SEPARATE PAYMENT.


 


(B)   NOTWITHSTANDING THE FOREGOING, THE AMOUNTS PAYABLE UNDER SECTION 2(A) THAT
ARE SUBJECT TO SECTION 409A (I.E., AMOUNTS PAYABLE AFTER MARCH 15, 2009) SHALL
NOT COMMENCE UNTIL AT LEAST SIX MONTHS AND A DAY AFTER THE DATE OF YOUR
“SEPARATION FROM SERVICE” (WITHIN THE MEANING OF SECTION 409A).  WE HEREBY AGREE
THAT THE RESIGNATION DATE IS THE DATE OF YOUR SEPARATION FROM SERVICE.


 


3.             BENEFITS:  DURING THE SEVERANCE PERIOD YOU SHALL BE ELIGIBLE TO
PARTICIPATE IN THE COMPANY’S GROUP MEDICAL AND DENTAL PLANS AT YOUR CURRENT
COVERAGE LEVELS, SUBJECT TO PREMIUM CONTRIBUTIONS BY YOU TO THE SAME EXTENT AS
PREMIUM CONTRIBUTIONS ARE REQUIRED FOR ACTIVE EMPLOYEES WITH THE SAME COVERAGE
LEVELS. THE DATE OF THE EXPIRATION OF THE SEVERANCE PERIOD SHALL BE THE DATE OF
THE “QUALIFYING EVENT” UNDER THE COMPANY’S GROUP MEDICAL AND DENTAL PLANS FOR
THE PURPOSE OF CONTINUATION OF COVERAGE PURSUANT TO THE CONSOLIDATED OMNIBUS
BUDGET RECONCILIATION ACT OF 1985 (“COBRA”).  THE COMPANY WILL PRESENT YOU WITH
INFORMATION ON COBRA UNDER SEPARATE COVER.  IF YOU TIMELY ELECT CONTINUATION OF
COVERAGE UNDER COBRA, YOU SHALL BE ENTITLED TO COVERAGE UNDER THE COMPANY’S
GROUP MEDICAL AND DENTAL PLANS IN WHICH YOU ARE CURRENTLY PARTICIPATING (“GROUP
HEALTH PLANS”) AT THE COVERAGE LEVELS THAT CURRENTLY APPLY TO YOU, SUBJECT TO
PAYMENT SOLELY BY YOU OF ANY PREMIUMS AT THE THEN CURRENT RATE REQUIRED FOR
ACTIVE EMPLOYEES WITH THE SAME COVERAGE LEVELS, EFFECTIVE UNTIL THE COBRA
CONTINUATION PERIOD ENDS.


 

--------------------------------------------------------------------------------



 


4.             EQUITY AWARDS:  AS OF THE RESIGNATION DATE, THE OPTION GRANTED TO
YOU (THE “OPTION”) TO PURCHASE 355,555 SHARES OF COMMON STOCK OF THE COMPANY
PURSUANT TO THE INCENTIVE STOCK OPTION AGREEMENT DATED MARCH 28, 2006
(THE “OPTION AGREEMENT”) SHALL VEST IN ITS ENTIRETY AND BECOME FULLY
EXERCISABLE.  YOU AGREE THAT, EXCEPT FOLLOWING A CHANGE IN CONTROL (AS DEFINED
BELOW), YOU WILL NOT EXERCISE THE OPTION WITH RESPECT TO ANY SHARES WHICH
OTHERWISE WOULD HAVE BECOME EXERCISABLE AFTER MARCH 31, 2009.  IN ADDITION, THE
OPTION SHALL BE EXERCISABLE THROUGH THE 90TH DAY FOLLOWING THE EXPIRATION OF THE
SEVERANCE PERIOD.  IN CONNECTION WITH THE MODIFICATION OF THE OPTION, YOU
ACKNOWLEDGE THAT THE OPTION WILL NO LONGER QUALIFY AS AN INCENTIVE STOCK
OPTION.  EXCEPT AS PROVIDED FOR HEREIN, THE OPTION AGREEMENT SHALL CONTINUE IN
FULL FORCE AND EFFECT.


 


FOR THE PURPOSES OF THIS SECTION 4, A “CHANGE IN CONTROL” SHALL BE DEEMED TO
HAVE OCCURRED UPON THE OCCURRENCE OF ANY ONE OF THE FOLLOWING EVENTS:


 


(A)   ANY “PERSON,” AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “ACT”) (OTHER THAN THE COMPANY,
ANY OF ITS SUBSIDIARIES, OR ANY TRUSTEE, FIDUCIARY OR OTHER PERSON OR ENTITY
HOLDING SECURITIES UNDER ANY EMPLOYEE BENEFIT PLAN OR TRUST OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES), TOGETHER WITH ALL “AFFILIATES” AND “ASSOCIATES” (AS
SUCH TERMS ARE DEFINED IN RULE 12B-2 UNDER THE ACT) OF SUCH PERSON, SHALL BECOME
THE “BENEFICIAL OWNER” (AS SUCH TERM IS DEFINED IN RULE 13D-3 UNDER THE ACT),
DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 50 PERCENT OR
MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES
HAVING THE RIGHT TO VOTE IN AN ELECTION OF THE BOARD (“VOTING SECURITIES”) (IN
SUCH CASE OTHER THAN AS A RESULT OF AN ACQUISITION OF SECURITIES DIRECTLY FROM
THE COMPANY);


 


(B)   PERSONS WHO, AS OF THE DATE HEREOF, CONSTITUTE THE BOARD (THE “INCUMBENT
DIRECTORS”) CEASE FOR ANY REASON, INCLUDING, WITHOUT LIMITATION, AS A RESULT OF
A TENDER OFFER, PROXY CONTEST, MERGER OR SIMILAR TRANSACTION, TO CONSTITUTE AT
LEAST A MAJORITY OF THE BOARD, PROVIDED THAT ANY PERSON BECOMING A DIRECTOR OF
THE COMPANY SUBSEQUENT TO THE DATE HEREOF SHALL BE CONSIDERED AN INCUMBENT
DIRECTOR IF SUCH PERSON’S ELECTION WAS APPROVED BY OR SUCH PERSON WAS NOMINATED
FOR ELECTION BY EITHER (I) A VOTE OF AT LEAST A MAJORITY OF THE INCUMBENT
DIRECTORS OR (II) A VOTE OF AT LEAST A MAJORITY OF THE INCUMBENT DIRECTORS WHO
ARE MEMBERS OF A NOMINATING COMMITTEE COMPRISED, IN THE MAJORITY, OF INCUMBENT
DIRECTORS; BUT PROVIDED FURTHER, THAT ANY SUCH PERSON WHOSE INITIAL ASSUMPTION
OF OFFICE IS IN CONNECTION WITH AN ACTUAL OR THREATENED ELECTION CONTEST
RELATING TO THE ELECTION OF MEMBERS OF THE BOARD OF DIRECTORS OR OTHER ACTUAL OR
THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER
THAN THE BOARD, INCLUDING BY REASON OF AGREEMENT INTENDED TO AVOID OR SETTLE ANY
SUCH ACTUAL OR THREATENED CONTEST OR SOLICITATION, SHALL NOT BE CONSIDERED AN
INCUMBENT DIRECTOR;


 


(C)   THE CONSUMMATION OF (I) ANY CONSOLIDATION OR MERGER OF THE COMPANY WHERE
THE STOCKHOLDERS OF THE COMPANY, IMMEDIATELY PRIOR TO THE CONSOLIDATION OR
MERGER, WOULD NOT, IMMEDIATELY AFTER THE CONSOLIDATION OR MERGER, BENEFICIALLY
OWN (AS SUCH TERM IS DEFINED IN RULE 13D-3 UNDER THE ACT), DIRECTLY OR
INDIRECTLY, SHARES REPRESENTING IN THE AGGREGATE MORE THAN 50 PERCENT OF THE


 


2

--------------------------------------------------------------------------------



 


VOTING SHARES OF THE COMPANY ISSUING CASH OR SECURITIES IN THE CONSOLIDATION OR
MERGER (OR OF ITS ULTIMATE PARENT CORPORATION, IF ANY), OR (II) ANY SALE, LEASE,
EXCHANGE OR OTHER TRANSFER (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS
CONTEMPLATED OR ARRANGED BY ANY PARTY AS A SINGLE PLAN) OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY; OR


 


(D)   THE APPROVAL BY THE COMPANY’S STOCKHOLDERS OF ANY PLAN OR PROPOSAL FOR THE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.


 


5.             CONSULTING SERVICES:  AS PART OF THE CONSIDERATION FOR THE
PAYMENTS AND BENEFITS FOLLOWING THE RESIGNATION DATE PURSUANT TO SECTIONS 2, 3
AND 4, YOU WILL BE AVAILABLE TO PROVIDE BUSINESS ADVICE UPON THE REQUEST OF THE
BOARD OR THE CHIEF EXECUTIVE OFFICER AND PRESIDENT OF THE CORPORATION
(THE “CEO”) AND PERFORM ANY ADDITIONAL SERVICES AGREED TO IN WRITING BY THE
PARTIES HERETO (THE “SERVICES”).  YOU WILL NOT BE EXPECTED TO COMMIT MORE THAN
20 HOURS PER MONTH IN CONNECTION WITH THE DELIVERY OF THE SERVICES.  ANY WORK
PRODUCT, ARISING FROM THE SERVICES, INCLUDING WORK-IN-PROCESS, WILL BE REFERRED
TO AS THE “DELIVERABLES.”  THE CEO WILL BE THE PRINCIPAL POINT OF CONTACT.  IN
ORDER TO FACILITATE YOUR PERFORMANCE OF THE SERVICES, THE COMPANY WILL PROVIDE
YOU WITH THE USE OF A COMPANY E-MAIL ADDRESS FOR USE SOLELY IN CONNECTION WITH
THE SERVICES AND DELIVERABLES (THE “EMAIL ADDRESS”) AND LAPTOP COMPUTER FOR THE
SEVERANCE TERM.  YOU ACKNOWLEDGE THAT YOU SHALL NOT BE PROVIDED WITH ANY
SECRETARIAL OR ADMINISTRATIVE SUPPORT OR A BLACKBERRY OR SIMILAR DEVICE.


 


6.             DOCUMENTS, RECORDS, ETC.:  ALL DOCUMENTS, RECORDS, DATA,
APPARATUS, EQUIPMENT AND OTHER PHYSICAL PROPERTY, WHETHER OR NOT PERTAINING TO
INFORMATION OF A COMPETITIVELY SENSITIVE OR PROPRIETARY NATURE, WHICH ARE
FURNISHED TO YOU BY THE COMPANY OR ARE PRODUCED BY YOU IN CONNECTION WITH ANY
SERVICES YOU PERFORM UNDER SECTION 5 HEREOF WILL BE AND REMAIN THE SOLE PROPERTY
OF THE COMPANY AND ARE ONLY TO BE USED BY YOU IN CONNECTION WITH THE SERVICES
YOU ARE PROVIDING FOR THE COMPANY.  YOU SHALL RETURN TO THE COMPANY ALL SUCH
MATERIALS AND PROPERTY AS AND WHEN REQUESTED BY THE COMPANY.  IN ANY EVENT, YOU
WILL RETURN ALL SUCH MATERIALS AND PROPERTY IMMEDIATELY UPON THE EXPIRATION OF
THE SEVERANCE PERIOD, INCLUDING BUT IN NO WAY LIMITED TO SUCH MATERIALS THAT MAY
BE ON YOUR OR ANOTHER PERSONAL COMPUTER OR DEVICE THAT IS UNDER YOUR CONTROL AND
IS NOT OTHERWISE RELATED TO THE COMPANY.  UPON EXPIRATION OF THE SEVERANCE
PERIOD, AND AFTER YOU HAVE PROVIDED TO THE COMPANY COPIES OF ALL OF THE
COMPANY’S DOCUMENTS AND PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL
DELIVERABLES, YOU WILL PROMPTLY DELETE DUPLICATES OF ANY OF THE COMPANY’S
MATERIALS AND PROPERTY FROM ANY SUCH COMPUTER OR DEVICE TO THE EXTENT THAT SUCH
MATERIALS OR PROPERTY RELATE TO SUCH SERVICES OR THE DELIVERABLES.  YOU WILL
NOT, WITHOUT THE EXPRESS WRITTEN CONSENT OF THE COMPANY, RETAIN, REMOVE OR
TRANSMIT (BY ELECTRONIC MAIL OR OTHERWISE) ANY SUCH MATERIAL OR PROPERTY OR ANY
COPIES THEREOF AFTER THE COMPLETION OF SERVICES OR HAS BEEN DETERMINED TO TAKE
PLACE.  YOU FURTHER UNDERSTAND THAT THE COMPANY’S INFORMATION SYSTEMS, INCLUDING
ELECTRONIC MAIL, VOICEMAIL, AND THE COMPANY’S COMPUTER SYSTEMS, ARE THE
COMPANY’S PROPERTY.  YOU UNDERSTAND AND ACKNOWLEDGE THAT THE COMPANY MAY OBTAIN
ACCESS TO ALL INFORMATION MAINTAINED ON THE COMPANY’S PROPERTY AND THAT YOU HAVE
NO PERSONAL PRIVACY INTEREST IN ANY SUCH INFORMATION.  THE COMPANY MAY WAIVE ALL
OR PART OF ITS RIGHTS ARISING FROM THIS SECTION 6 WITHOUT AFFECTING THE
ENFORCEABILITY OF THE REMAINDER OF THE PROVISION OR ANY OTHER PARTS OF THE
AGREEMENT.


 


7.             DIRECTOR COMPENSATION: YOU HEREBY WAIVE ANY COMPENSATION UNDER
THE COMPANY’S NON-EMPLOYEE DIRECTOR COMPENSATION POLICY WHICH MAY BE PAYABLE TO
YOU FOR


 


3

--------------------------------------------------------------------------------



 


SERVICES AS A DIRECTOR OF THE COMPANY AND/OR CHAIRMAN OF THE BOARD DURING ANY
TIME PRIOR TO THE EXPIRATION OF THE SEVERANCE PERIOD.


 


8.             TAXES:  THE COMPANY SHALL UNDERTAKE TO MAKE DEDUCTIONS,
WITHHOLDINGS AND TAX REPORTS WITH RESPECT TO PAYMENTS AND BENEFITS UNDER THIS
AGREEMENT TO THE EXTENT THAT IT REASONABLY AND IN GOOD FAITH DETERMINES THAT IT
IS REQUIRED TO MAKE SUCH DEDUCTIONS, WITHHOLDINGS AND TAX REPORTS.  PAYMENTS
UNDER THIS AGREEMENT SHALL BE IN AMOUNTS NET OF ANY SUCH DEDUCTIONS OR
WITHHOLDINGS.  YOU ACKNOWLEDGE THAT NEITHER THE COMPANY NOR ITS COUNSEL HAS
ADVISED YOU ABOUT THE TAXABILITY OF ANY MONIES PAID UNDER THIS AGREEMENT, AND
THAT ANY TAX ADVICE YOU CHOOSE TO SEEK CONCERNING SUCH MONIES WILL BE YOUR
RESPONSIBILITY, AND OBTAINED FROM A SOURCE INDEPENDENT OF THE COMPANY AND AT
YOUR OWN EXPENSE.


 


THE PARTIES INTEND THAT THIS LETTER WILL BE ADMINISTERED IN ACCORDANCE WITH
SECTION 409A OF THE CODE.  THE PARTIES AGREE THAT THIS LETTER MAY BE AMENDED, AS
REASONABLY REQUESTED BY EITHER PARTY, AND AS MAY BE NECESSARY TO FULLY COMPLY
WITH SECTION 409A OF THE CODE AND ALL RELATED RULES AND REGULATIONS IN ORDER TO
PRESERVE THE PAYMENTS AND BENEFITS PROVIDED HEREUNDER WITHOUT ADDITIONAL COST TO
EITHER PARTY.


 


9.             NONCOMPETITION, AND NONDISCLOSURE AND DEVELOPMENTS AGREEMENT: 
YOU AGREE THAT (A) THE NON-COMPETITION AND NON-SOLICITATION AGREEMENT BETWEEN
YOU AND THE COMPANY, DATED OCTOBER 21, 2003 (THE “NON-COMPETITION AGREEMENT”)
PROVIDES RESTRICTIONS SO LONG AS YOU HAVE A BUSINESS RELATIONSHIP (AS DEFINED
THEREIN), WHICH INCLUDES SERVICE AS A DIRECTOR, AND (B) THE EMPLOYEE
NON-DISCLOSURE AND DEVELOPMENTS AGREEMENT BETWEEN YOU AND THE COMPANY, DATED
OCTOBER 28, 2003 (THE “NON-DISCLOSURE AGREEMENT”) PROVIDES RESTRICTIONS
REGARDING YOUR CONDUCT FOLLOWING THE TERMINATION OF YOUR EMPLOYMENT.  YOU AGREE
THAT THE AGREEMENTS REFERENCED IN THE PRECEDING SENTENCE ARE VALID AND
ENFORCEABLE, AND THAT YOU SHALL COMPLY IN ALL RESPECTS WITH THE TERMS OF SUCH
AGREEMENTS.


 


10.           PUBLIC SPEAKING:  YOU ACKNOWLEDGE THAT, WITHOUT PRIOR WRITTEN
CONSENT OF THE CEO, WHICH CONSENT MAY BE WITHHELD FOR ANY REASON OR NO REASON AT
ALL, YOU WILL NOT (A) MAKE ANY PUBLIC COMMUNICATIONS, INCLUDING, BUT NOT LIMITED
TO, INTERVIEWS, SPEAKING ENGAGEMENTS OR WRITTEN STATEMENTS, OR AGREE TO MAKE ANY
SUCH COMMUNICATION, UNDER THE TITLE OF CHAIRMAN OF THE COMPANY OR UNDER THE
COMPANY’S NAME OR (B) SEND ANY COMMUNICATIONS FROM THE EMAIL ADDRESS WHICH DO
NOT PERTAIN TO THE SERVICES OR DELIVERABLES.


 


11.           RELEASE: IN EXCHANGE FOR THE COMPANY’S PROMISES SET FORTH HEREIN,
AND OTHER GOOD AND VALUABLE CONSIDERATION, THE SUFFICIENCY OF WHICH IS HEREBY
ACKNOWLEDGED, YOU AND YOUR REPRESENTATIVES, AGENTS, ESTATE, HEIRS, SUCCESSORS
AND ASSIGNS, ABSOLUTELY AND UNCONDITIONALLY HEREBY RELEASE, REMISE, DISCHARGE,
INDEMNIFY AND HOLD HARMLESS THE COMPANY RELEASEES (DEFINED TO INCLUDE THE
COMPANY AND/OR ANY OF ITS PARENTS, SUBSIDIARIES OR AFFILIATES, PREDECESSORS,
SUCCESSORS OR ASSIGNS, AND ITS AND THEIR RESPECTIVE CURRENT AND/OR FORMER
PARTNERS, DIRECTORS, SHAREHOLDERS/STOCKHOLDERS, OFFICERS, EMPLOYEES, ATTORNEYS
AND/OR AGENTS, ALL BOTH INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES), FROM ANY
AND ALL ACTIONS OR CAUSES OF ACTION, SUITS, CLAIMS, COMPLAINTS, CONTRACTS,
LIABILITIES, AGREEMENTS, PROMISES, TORTS, DEBTS, DAMAGES, CONTROVERSIES,
JUDGMENTS, RIGHTS AND DEMANDS, WHETHER EXISTING OR CONTINGENT, KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, WHICH ARISE OUT OF YOUR EMPLOYMENT WITH, CHANGE IN
EMPLOYMENT STATUS WITH, AND/OR SEPARATION OF EMPLOYMENT FROM, THE COMPANY.  THIS
RELEASE IS INTENDED BY YOU TO BE ALL ENCOMPASSING AND TO ACT AS A FULL AND TOTAL
RELEASE OF ANY CLAIMS, WHETHER SPECIFICALLY ENUMERATED HEREIN OR NOT, THAT YOU
MAY HAVE OR HAVE HAD AGAINST THE COMPANY RELEASEES ARISING


 


4

--------------------------------------------------------------------------------



 


FROM CONDUCT OCCURRING UP TO AND THROUGH THE DATE OF THIS AGREEMENT, INCLUDING,
BUT NOT LIMITED TO, ANY CLAIMS ARISING FROM ANY FEDERAL, STATE OR LOCAL LAW,
REGULATION OR CONSTITUTION DEALING WITH EITHER EMPLOYMENT, EMPLOYMENT BENEFITS
OR EMPLOYMENT DISCRIMINATION SUCH AS THOSE LAWS OR REGULATIONS CONCERNING
DISCRIMINATION ON THE BASIS OF RACE, COLOR, CREED, RELIGION, AGE, SEX, SEX
HARASSMENT, SEXUAL ORIENTATION, NATIONAL ORIGIN, ANCESTRY, GENETIC CARRIER
STATUS, HANDICAP OR DISABILITY, VETERAN STATUS, ANY MILITARY SERVICE OR
APPLICATION FOR MILITARY SERVICE, OR ANY OTHER CATEGORY PROTECTED UNDER FEDERAL
OR STATE LAW; ANY CONTRACT, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION, ANY LETTER OFFERING EMPLOYMENT AND ANY STOCK
OPTION AGREEMENT(S); ANY TORT; ANY CLAIM FOR EQUITY OR OTHER BENEFITS; OR ANY
OTHER STATUTORY AND/OR COMMON LAW CLAIM. YOU NOT ONLY RELEASE AND DISCHARGE THE
COMPANY RELEASEES FROM ANY AND ALL CLAIMS AS STATED ABOVE THAT YOU COULD MAKE ON
YOUR OWN BEHALF OR ON BEHALF OF OTHERS, BUT ALSO THOSE CLAIMS THAT MIGHT BE MADE
BY ANY OTHER PERSON OR ORGANIZATION ON YOUR BEHALF, AND YOU SPECIFICALLY WAIVE
ANY RIGHT TO RECOVER ANY DAMAGE AWARDS AS A MEMBER OF ANY CLASS IN A CASE IN
WHICH ANY CLAIM(S) AGAINST THE COMPANY RELEASEES ARE MADE INVOLVING ANY MATTERS.


 


NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL BE DEEMED TO RELEASE OR
WAIVE ANY CLAIMS ARISING FROM THIS AGREEMENT, UNDER THE OPTION AGREEMENT OR THE
COMPANY’S 401(K) PLAN OR ANY CLAIMS OR RIGHTS ARISING UNDER ANY DIRECTORS’ AND
OFFICERS’ LIABILITY INSURANCE COVERAGE (THE “D&O COVERAGE”) MAINTAINED BY THE
COMPANY OR THE INDEMNIFICATION AGREEMENT BETWEEN YOU AND THE COMPANY (THE
“INDEMNIFICATION AGREEMENT”).  FOR THE AVOIDANCE OF DOUBT, THE COMPANY
ACKNOWLEDGES AND AGREES THAT YOU ARE NOT RELEASING THE COMPANY RELEASEES FROM
ANY CLAIMS UNDER THE D&O COVERAGE OR THE INDEMNIFICATION AGREEMENT.


 


12.           WAIVER OF RIGHTS AND CLAIMS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967: SINCE YOU ARE 40 YEARS OF AGE OR OLDER, YOU ARE BEING
INFORMED THAT YOU HAVE OR MAY HAVE SPECIFIC RIGHTS AND/OR CLAIMS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (ADEA) AND YOU AGREE THAT:


 


(A)   IN CONSIDERATION FOR THE COMPANY’S PROMISES SET FORTH HEREIN, YOU
SPECIFICALLY AND VOLUNTARILY WAIVE SUCH RIGHTS AND/OR CLAIMS UNDER THE ADEA YOU
MIGHT HAVE AGAINST THE COMPANY RELEASEES TO THE EXTENT SUCH RIGHTS AND/OR CLAIMS
AROSE PRIOR TO THE DATE THIS AGREEMENT WAS EXECUTED;


 


(B)   YOU UNDERSTAND THAT RIGHTS OR CLAIMS UNDER THE ADEA WHICH MAY ARISE AFTER
THE DATE THIS AGREEMENT IS EXECUTED ARE NOT WAIVED BY YOU;


 


(C)   YOU ARE ADVISED THAT YOU MAY TAKE AT LEAST 21 DAYS WITHIN WHICH TO
CONSIDER THE TERMS OF THIS AGREEMENT, SUBJECT TO SECTION 13(A) BELOW, AND YOU
ARE ADVISED TO CONSULT WITH AN ATTORNEY OF YOUR CHOICE PRIOR TO EXECUTING THIS
AGREEMENT, AND YOU ACKNOWLEDGE THAT YOU HAVE NOT BEEN SUBJECT TO ANY UNDUE OR
IMPROPER INFLUENCE INTERFERING WITH THE EXERCISE OF YOUR FREE WILL IN DECIDING
WHETHER TO CONSULT WITH COUNSEL;


 


(D)   YOU HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL OF THE PROVISIONS OF THIS
AGREEMENT, AND YOU KNOWINGLY AND VOLUNTARILY AGREE TO ALL OF THE TERMS SET FORTH
IN THIS AGREEMENT; AND


 


(E)   IN ENTERING INTO THIS AGREEMENT YOU ARE NOT RELYING ON ANY REPRESENTATION,
PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS ATTORNEYS WITH THE EXCEPTION OF
THOSE PROMISES DESCRIBED IN THIS DOCUMENT.


 


5

--------------------------------------------------------------------------------



 


13.           PERIOD FOR REVIEW AND CONSIDERATION OF AGREEMENT:


 


(A)   YOU ACKNOWLEDGE THAT YOU WERE INFORMED AND UNDERSTOOD THAT YOU HAD 21 DAYS
FROM AUGUST 22, 2008 (I.E., TO AND INCLUDING SEPTEMBER 12, 2008) TO REVIEW AND
CONSIDER A PRECEDING VERSION OF THIS AGREEMENT BEFORE SIGNING IT.  YOU FURTHER
ACKNOWLEDGE AND AGREE THAT THE REVISIONS TO SUCH PRECEDING VERSION THAT ARE
REFLECTED IN THIS AGREEMENT DO NOT EXTEND THAT 21 DAY PERIOD.  IF YOU SIGN THIS
AGREEMENT BEFORE SEPTEMBER 12, 2008, YOU ACKNOWLEDGE THAT SUCH DECISION WAS
ENTIRELY VOLUNTARY.


 


(B)   THE 21-DAY REVIEW PERIOD WILL NOT BE AFFECTED OR EXTENDED BY ANY
REVISIONS, WHETHER MATERIAL OR IMMATERIAL, THAT MIGHT BE MADE TO THIS AGREEMENT.


 


14.           ACCORD AND SATISFACTION:  THE PAYMENTS SET FORTH HEREIN SHALL BE
COMPLETE AND UNCONDITIONAL PAYMENT, SETTLEMENT, ACCORD AND/OR SATISFACTION WITH
RESPECT TO ALL OBLIGATIONS AND LIABILITIES OF THE COMPANY RELEASEES TO YOU,
INCLUDING, WITHOUT LIMITATION, ALL CLAIMS FOR BACK WAGES, SALARY, VACATION PAY,
DRAWS, INCENTIVE PAY, BONUSES, STOCK AND STOCK OPTIONS, COMMISSIONS, SEVERANCE
PAY, REIMBURSEMENT OF EXPENSES, MOTOR VEHICLE EXPENSES, MOVING EXPENSES, ANY AND
ALL OTHER FORMS OF COMPENSATION OR BENEFITS, ATTORNEY’S FEES, OR OTHER COSTS OR
SUMS.


 


15.           NO LIABILITY OR WRONGDOING:  NOTHING IN THIS AGREEMENT, NOR ANY OF
ITS TERMS AND PROVISIONS, NOR ANY OF THE NEGOTIATIONS OR PROCEEDINGS CONNECTED
WITH IT, CONSTITUTES, WILL BE CONSTRUED TO CONSTITUTE, WILL BE OFFERED IN
EVIDENCE AS, RECEIVED IN EVIDENCE AS, AND/OR DEEMED TO BE EVIDENCE OF, AN
ADMISSION OF LIABILITY OR WRONGDOING BY ANY AND/OR ALL OF THE COMPANY RELEASEES,
AND ANY SUCH LIABILITY OR WRONGDOING IS HEREBY EXPRESSLY DENIED BY EACH OF THE
COMPANY RELEASEES.


 


16.           ASSIGNMENT:  THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO
SHALL BIND AND INURE TO THE BENEFIT OF THEIR RESPECTIVE SUCCESSORS, HEIRS,
EXECUTORS AND ADMINISTRATORS, AS THE CASE MAY BE; PROVIDED THAT, AS THE COMPANY
HAS SPECIFICALLY CONTRACTED FOR YOUR SERVICES, YOU MAY NOT ASSIGN OR DELEGATE
YOUR OBLIGATIONS UNDER THIS AGREEMENT EITHER IN WHOLE OR IN PART WITHOUT THE
COMPANY’S PRIOR WRITTEN CONSENT.


 


17.           GOVERNING LAW; SEVERABILITY:  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS,
EXCLUDING THAT BODY OF LAW APPLICABLE TO CHOICE OF LAW.  IF ANY PROVISION OF
THIS AGREEMENT IS FOR ANY REASON FOUND BY A COURT OF COMPETENT JURISDICTION TO
BE UNENFORCEABLE, THE REMAINDER OF THIS AGREEMENT SHALL CONTINUE IN FULL FORCE
AND EFFECT.


 


18.           COMPLETE UNDERSTANDING; MODIFICATION:  YOU ACKNOWLEDGE THAT, IN
CONNECTION WITH YOUR RESIGNATION AS CHIEF EXECUTIVE OFFICER, THE CHANGE OF
CONTROL AGREEMENT BETWEEN YOU AND THE COMPANY, DATED MAY 7, 2007, TERMINATED IN
ACCORDANCE WITH SECTION 6 THEREOF.  YOU FURTHER ACKNOWLEDGE THAT, EXCEPT WITH
RESPECT TO THE OPTION AGREEMENT, THE NON-COMPETITION AGREEMENT AND THE
NON-DISCLOSURE AGREEMENT, THIS AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO ITS SUBJECT MATTER AND MAY
NOT BE CHANGED UNLESS MUTUALLY AGREED UPON IN WRITING BY BOTH PARTIES.


 


19.           NOTICES:  ANY NOTICES REQUIRED OR PERMITTED HEREUNDER SHALL BE
GIVEN TO THE APPROPRIATE PARTY AT THE ADDRESS SPECIFIED BELOW OR AT SUCH OTHER
ADDRESS AS THE PARTY SHALL SPECIFY


 


6

--------------------------------------------------------------------------------



 


IN WRITING.  SUCH NOTICE SHALL BE DEEMED GIVEN UPON PERSONAL DELIVERY TO THE
APPROPRIATE ADDRESS OR SENT BY CERTIFIED OR REGISTERED MAIL, THREE DAYS AFTER
THE DATE OF MAILING PROVIDED THAT NOTICE OF CHANGE OF ADDRESS SHALL BE DEEMED
EFFECTIVE ONLY UPON RECEIPT.


 


20.           EFFECTIVE DATE:  AFTER SIGNING THIS LETTER, YOU MAY REVOKE THIS
AGREEMENT FOR A PERIOD OF SEVEN DAYS FOLLOWING SAID EXECUTION, BY PROVIDING
WRITTEN NOTIFICATION OF SUCH REVOCATION TO ROBERT F. HIGGINS, WHICH SHALL BE
RECEIVED NO LATER THAN SEVEN DAYS FOLLOWING SAID EXECUTION.  THE AGREEMENT SHALL
NOT BECOME EFFECTIVE OR ENFORCEABLE AND NO PAYMENTS WILL BE MADE PURSUANT TO
THIS AGREEMENT UNTIL THIS REVOCATION PERIOD HAS EXPIRED (“EFFECTIVE DATE”).


 

Remainder of Page Intentionally Left Blank

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first written above.

 

Helicos BioSciences Corporation

 

Stanley N. Lapidus

 

 

 

By:

 

 

By:

 

Title:

 

 

 

 

8

--------------------------------------------------------------------------------